Case 1:20-cv-01641-JPH-TAB Document 12 Filed 10/26/20 Page 1 of 3 PageID #: 116




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JAVON CROCKETT BERRY,                                 )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:20-cv-01641-JPH-TAB
                                                       )
 MARK SEVIER,                                          )
                                                       )
                               Respondent.             )

             ORDER GRANTING MOTION TO DISMISS HABEAS PETITION

        Javon Berry, an inmate of the Indiana Department of Correction ("IDOC") currently

 serving a 60-year sentence for murder and other offenses, has filed a petition for a writ of habeas

 corpus, challenging his prison disciplinary conviction in case number NCN 19-04-0011. The

 respondent has filed a motion to dismiss, stating that the 90-day suspended credit time deprivation

 imposed in this case has expired, and Mr. Berry is no longer "in custody" for purposes of 28 U.S.C.

 § 2254. Dkt. 6. Mr. Berry concedes his suspended credit time deprivation was never imposed and

 is now expired. Dkt. 8; dkt. 9, paras. 4, 5. Nevertheless, he argues the Court should deny the motion

 to dismiss because the disciplinary conviction in this case has diminished his "chances to obtain

 clemency or parole and was a 'grievous loss' cognizable under the Due Process Clause." Dkt. 8.

        "[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

 demonstrate that he 'is in custody in violation of the Constitution or laws or treaties of the United

 States.'" Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). If the

 sanctions imposed in a prison disciplinary proceeding do not potentially lengthen a prisoner's

 custody, then those sanctions cannot be challenged in an action for habeas corpus relief. See

 Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004) (per curiam). Typically, this means that in

 order to be considered "in custody" for the purposes of challenging a prison disciplinary
                                                  1
Case 1:20-cv-01641-JPH-TAB Document 12 Filed 10/26/20 Page 2 of 3 PageID #: 117




 proceeding, the petitioner must have been deprived of good-time credits, id., or credit-earning

 class, Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001). When such a sanction is

 not imposed, the prison disciplinary officials are "free to use any procedures it chooses, or no

 procedures at all." Id. at 644.

         A habeas action becomes moot if the Court can no longer "affect the duration of

 [the petitioner's] custody." White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th Cir. 2001). Because

 the suspended credit time deprivation in this case was not imposed and is now expired, this habeas

 action, even if the petitioner is successful, cannot affect the duration of the petitioner's custody.

 The petitioner is therefore not "in custody," and this action moot. See Eichwedel v. Curry, 700

 F.3d 275, 278 (7th Cir. 2012). An action which is moot must be dismissed for lack of

 jurisdiction. See Diaz v. Duckworth, 143 F.3d 345, 347 (7th Cir. 1998).

         Mr. Berry's argument that the disciplinary conviction has diminished his ability to obtain

 parole or clemency for his non-capital offenses is too speculative to warrant habeas relief. He has

 presented no evidence that he would be eligible for discretionary release or that the parole board

 or the governor would likely grant discretionary release. See Lawrence v. Oliver, 602 F. App'x

 684, 688 (10th Cir. 2015) (inmate's claim that a prison disciplinary conviction has diminished

 ability to apply for clemency is "far too speculative" to warrant habeas relief where the inmate

 made no showing that "he should receive such relief"); Ohio v. Adult Parole Authority, 523 U.S.

 272, 274 (1998) (discretionary clemency "is far different from a first appeal as of right, and thus

 is not an integral part of the . . . system for finally adjudicating . . . guilt or innocence.").

         The motion to dismiss, dkt. [6], is GRANTED. The petitioner's motion to dismiss, dkt.

 [11], is DENIED AS MOOT. Final Judgment in accordance with this Order shall now issue.




                                                     2
Case 1:20-cv-01641-JPH-TAB Document 12 Filed 10/26/20 Page 3 of 3 PageID #: 118




 SO ORDERED.

 Date: 10/26/2020




 Distribution:

 JAVON CROCKETT BERRY
 104054
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Katherine A. Cornelius
 INDIANA ATTORNEY GENERAL
 katherine.cornelius@atg.in.gov




                                      3
